                                                                                                   FILED
                                                                                             CHARLOTTE, NC

                                                                                                AUG   '2    2019
                          IN THE UNITED STATES DISTRICT COURT
                                                                                            US DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA                                      DlsTRlcr c;: Nc
                                      CHARLOTTE DIVISION                                 welrinrl

                                 CRIMINAL NO.:       3:I   8CR360-RJC

I.INITED STATES OF AMERICA,

                                                                  CONSENT ORDER AND
        v.                                                      JUDGMENT OF FORFEITURE
                                                                  PENDING RULE 32.2(c)(2)
JOSEPH CRAIG RABON




         BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

        l.     The following property is forfeited to the United States pursuant to 18 U.S.C. $
2253 andlor 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific assets is subject to
any and allthird party petitions under 2l U.S.C. $ 853(n), pending final adjudication herein:

        One Samsung Galaxy 57 cell phone, serial number 089476327100147554, seized on or
        about October 27,2016, during the investigation.

        2.      The United States Marshals Service, the investigative agency, andlor the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

        3.        and to the extent required by Fed. R. Crim. P.32.2(b)(6), 2l U.S.C. $ 853(n),
                 If
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

        4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        5. Pursuantto Fed. R. Crim. P.32.2(b)(3), upon entry ofthis order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

        6.      As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture. as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

        The parties stipulate and agrec that the aforementioned asset(s) constitute propcrly derived
from Defendant's crime(s) herein or property used in any manner to facilitate the commission of
such offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C. S 2253 andlor 28
U.S.C. S 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the
Defendant has previously submitted a claim in response to an administrative forfeiture proceeding
regarding any of this property, Defendant hereby withdraws that claim. If Defendant has not
previously submitted such a claim, Defendant hereby waives all right to do so. As to any firearms
listed above and/or in the charging instrument, Defendant consents to destruction by federal, state,
or local law enforcement authorities upon such legal process as they , in their sole discretion deem
to legally sufficient, and waives any and all right to further notice of such process or such
destruction.


R. ANDREW MURRAY
TINITED STATES ATTORNEY




 LFREDO DE LA ROSA                                        PH CRAIG RABON
Assistant United States Attomey                      Defendant




                                                     Attorney for Defendant




Signed this the 2"d day of August, 2019.




                                             UNITED STATES         MAeLtte-AIe            JUDGE
